Exhibit 10.3

 

PENN NATIONAL GAMING, INC.

 

NOTICE OF AWARD OF RESTRICTED STOCK

 

The purpose of this Notice is to inform you that an Award of Restricted Stock of
Penn National Gaming, Inc. (the “Company”) has been made to you pursuant to the
Penn National Gaming, Inc. 2008 Long Term Incentive Compensation Plan, as
amended, as follows:

 

Name and Address of Grantee:

 

 

 

 

 

 

 

Date Earned:

 

 

 

Type of Grant:

Restricted Stock Award credited under the Performance Shares Program from your
2016 Award

 

 

Number of shares:

 

 

 

Lapse of Forfeiture Restrictions:

The Restricted Period shall end on the later of _______, 20___ or the date the
Committee designates when it determines the achievement of the final Performance
Period goal for the Performance Shares award, but in no event later than
_______, 20___.  In accordance with the Performance Shares Program, the
Restricted Period lapse may be accelerated in a change-in-control.

 

 

The Award is subject to all the terms and conditions of the Penn National
Gaming, Inc. 2008 Long Term Incentive Compensation Plan, as amended, and the
Performance Shares Program, each of which is available upon request, and the
Award Agreement attached hereto.

 

 

    

GRANTEE

 

 

 

Date: 

 

 

 

 

 

 

 

 

 

 

 

PENN NATIONAL GAMING, INC.

 

 

 

Date: 

 

 

 

 

 

By:

 

 

Title:

 







--------------------------------------------------------------------------------

 



PENN NATIONAL GAMING, INC.

RESTRICTED STOCK AWARD AGREEMENT

 

All Restricted Stock is subject to the provisions of the 2008 Long Term
Incentive Compensation Plan, as amended (the “Plan”), the Performance Shares
Program (the “Program”), and any applicable rules and regulations established by
the Compensation Committee of the Board of Directors of Penn National Gaming,
Inc.  A copy of each of the Plan and the Program is available upon
request.  Unless specifically defined herein, words used herein with initial
capitalized letters are defined in the attached Notice or the Plan. 

 

The terms provided herein are applicable to the Restricted Stock Award specified
in the attached Notice.  Different terms may apply to any prior or future awards
under the Plan.

 

I.         PAYMENT FOR SHARES

 

There is no exercise price or other payment required from you in exchange for
this Restricted Stock Award.

 

II.        FORFEITURE RESTRICTIONS/LAPSE OF RESTRICTIONS

 

This Restricted Stock Award is subject to forfeiture until lapse of such
forfeiture restrictions as set forth in the attached Notice.  The lapse of such
forfeiture restrictions means that the Common Stock subject to the Award shall,
thereafter, be fully transferable by you, subject to compliance with Section
VIII of this Award Agreement.  Until the lapse of such forfeiture restrictions
you may not sell, transfer, pledge or otherwise dispose of the shares of Common
Stock subject to this Restricted Stock Award.

 

In addition, the forfeiture restrictions on this Restricted Stock Award shall
lapse in their entirety as of the occurrence of any of the following events:

 

A.         an involuntary termination of service without Cause;

 

B.         your service as an Employee of the Company terminates because of your
death or Disability;

 

C.         your retirement; or

 

D.         a Change of Control (as defined in the Performance Shares Program)
occurs.

 

There are no additional events or occurrences that shall lead to lapse of any
forfeiture restrictions on this Award. 

 

III.       FORFEITURE

 

If your service as an Employee of the Company terminates for any reason (except
as otherwise provided for in the Plan or this Award Agreement), then all of the
Restricted Stock that remains subject to forfeiture restrictions at such time
shall be cancelled and forfeited.  This means that the

 







--------------------------------------------------------------------------------

 



Restricted Stock will immediately revert to the Company.  You will receive no
payment for shares of Restricted Stock that are forfeited.

 

IV.       LEAVES OF ABSENCE

 

For purposes of this Award, your service as an Employee does not terminate when
you go on a leave of absence recognized under the Plan.  Your service will
terminate when the leave of absence ends, however, unless you immediately return
to active service in the applicable capacity.

 

V.         STOCK CERTIFICATES

 

The Restricted Stock, or any part thereof, may be represented by certificates or
may be notated in the form of uncertificated shares.  The rights and obligations
of the holder of shares represented by a certificate and the rights and
obligations of the holder of uncertificated shares of the same class and series
shall be identical.  During the Restricted Period the shares underlying this
Restricted Stock Award will be held for you by the Company.  After the lapse of
any applicable forfeiture restrictions, the shares of Common Stock will be
released to you in the form of a stock certificate or uncertificated shares at
your option.

 

VI.       VOTING AND DIVIDEND RIGHTS

 

You may vote your Restricted Stock and you will receive any dividends paid with
respect to your Restricted Stock even before the lapse of forfeiture
restrictions.  Dividends with respect to your Restricted Stock will be paid on
the same date or dates that dividends are payable on the Common Stock to Company
shareholders generally.

 

VII.      WITHHOLDING TAXES

 

No stock certificate or other evidence of shares of Common Stock will be
released or issued to you unless you have made arrangements, acceptable to the
Company, to pay any withholding taxes that may be due as a result of the lapse
of the forfeiture restrictions.  In accordance with the Plan, you are authorized
to make payment of any such withholding tax in cash, by payroll deduction, by
authorizing the Company to withhold shares of Common Stock from this Award or by
surrendering to the Company shares of Common Stock that you already own.  The
Fair Market Value of the shares of Common Stock retained by the Company or
surrendered by you shall be determined in accordance with the Plan as of the
date the tax obligation arises. 

 

VIII.    RESTRICTIONS ON RESALE

 

You may not to sell any shares of Common Stock free from the forfeiture
restrictions of this Award at a time when applicable laws or Company policies
would prohibit a sale.  This restriction will apply as long as you are an
Employee of the Company.

 







--------------------------------------------------------------------------------

 



IX.       NO RIGHT TO CONTINUED SERVICE

 

This Restricted Stock Award does not give you the right to continue in service
with the Company in any capacity.  The Company reserves the right to terminate
your services at any time, with or without cause, subject to any employment
agreement or other contract.

 

X.        ADJUSTMENTS

 

In the event of a stock split, a stock dividend or a similar change in the
Common Stock, the number of shares of Restricted Stock that remain subject to
forfeiture will be adjusted accordingly.

 

XI.       APPLICABLE LAW

 

This Award Agreement will be interpreted and enforced under the laws of the
Commonwealth of Pennsylvania, without regard to its choice of law provisions.

 

XII.     ENTIRE AGREEMENT/AMENDMENT

 

The text of the Plan is incorporated in this Award Agreement by reference.

 

This Award Agreement, the Program and the Plan constitute the entire
understanding between you and the Company regarding this Award.  Any prior
agreements, commitments or negotiations concerning this Award are
superseded.  This Award Agreement may be amended in a way that is adverse to you
or your beneficiaries only by another written agreement, signed by both parties,
otherwise, the rights of the Board or Grantor as set forth in the Plan and the
Program control as to any modification, alteration or amendment of this Award
Agreement.



--------------------------------------------------------------------------------